SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1010
TP 11-00600
PRESENT: SCUDDER, P.J., SMITH, LINDLEY, SCONIERS, AND GORSKI, JJ.


IN THE MATTER OF TRACY E. SCOTT, PETITIONER,

                      V                           MEMORANDUM AND ORDER

BETH BERLIN, EXECUTIVE DEPUTY COMMISSIONER,
NEW YORK STATE OFFICE OF TEMPORARY AND
DISABILITY ASSISTANCE, AND LAURA CEROW,
COMMISSIONER, JEFFERSON COUNTY DEPARTMENT OF
SOCIAL SERVICES, RESPONDENTS.


LEGAL AID SOCIETY OF MID-NEW YORK, INC., WATERTOWN (TERRENCE J. WHELAN
OF COUNSEL), FOR PETITIONER.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (KATE H. NEPVEU OF
COUNSEL), FOR RESPONDENT BETH BERLIN, EXECUTIVE DEPUTY COMMISSIONER,
NEW YORK STATE OFFICE OF TEMPORARY AND DISABILITY ASSISTANCE.

CARACCIOLI & NELSON, PLLC, WATERTOWN (KEVIN C. CARACCIOLI OF COUNSEL),
FOR RESPONDENT LAURA CEROW, COMMISSIONER, JEFFERSON COUNTY DEPARTMENT
OF SOCIAL SERVICES.


     Proceeding pursuant to CPLR article 78 (transferred to the
Appellate Division of the Supreme Court in the Fourth Judicial
Department by order of the Supreme Court, Jefferson County [Hugh A.
Gilbert, J.], entered March 11, 2011) to review a determination of
respondents. The determination discontinued petitioner’s Public
Assistance and Food Stamps.

     It is hereby ORDERED that the determination is unanimously
confirmed without costs and the petition is dismissed.

     Memorandum: The determination sanctioning petitioner for failure
to comply with the job search requirements of a work experience
program without good cause is supported by substantial evidence (see
Matter of Gokey v Berlin, 73 AD3d 1472; Matter of LaSalle v Wing, 256
AD2d 1243; Matter of Bishop v New York State Dept. of Social Servs.,
246 AD2d 391, lv denied 91 NY2d 813). Contrary to petitioner’s
contention, the sanctions imposed for her failure to comply with those
requirements were proper (see Social Services Law § 131 [5]). We have
considered petitioner’s remaining contentions and conclude that they
are without merit.

Entered:    September 30, 2011                  Patricia L. Morgan
                                                Clerk of the Court